Exhibit AMENDMENT AGREEMENT THIS AMENDMENT AGREEMENT (this "Agreement"), dated as of December 11, 2008 is entered into by and between Telanetix, Inc., a Delaware corporation (the "Company"), Enable Growth Partners LP ("Enable Growth"), Enable Opportunity Partners LP ("Enable Opportunity"), Pierce Diversified Strategy Maser Fund LLC, ena ("Pierce") and Crescent International Ltd. ("Crescent" and collectively with Enable Growth, Enable Opportunity and Pierce, the "Holders"). Capitalized terms used herein, but not otherwise defined, shall have the meanings ascribed to such terms in the Exchange Agreement (as defined below). WHEREAS, the Company and the Holders are parties to that certain Securities Purchase Agreement dated December 28, 2006, pursuant to which the Company issued to the Holders, among other securities, common stock purchase warrants to purchase shares of Common Stock (the "December 2006 Warrants"); WHEREAS, the Company and the Holders are parties to that certain Securities Purchase Agreement dated February 12, 2007, pursuant to which the Company issued to the Holders, among other securities, common stock purchase warrants to purchase shares of Common Stock (the "February 2007 Warrants"); WHEREAS, the Company, Enable Growth and Pierce are parties to that certain Securities Purchase Agreement dated March 27, 2008 (the "March Purchase Agreement") pursuant to which the Company issued to Enable Growth and Pierce, among other securities, common stock purchase warrants to purchase shares of Common Stock (the "March 2008 Warrants"); WHEREAS, the Company and the Holders are parties to that certain Securities Exchange Agreement dated June 30, 2008 (the "Exchange Agreement") pursuant to which the Company issued to the Holders Amended and Restated Senior Secured Convertible Debentures, due June 30, 2014 (the "June 2008 Debentures"); WHEREAS, the Company and Enable Growth are parties to that certain Debenture and Warrant Purchase Agreement dated August 13, 2008 (the "August Purchase Agreement" and collectively with the March Purchase Agreement and Exchange Agreement, the "Prior Agreements") pursuant to which the Company issued to Enable Growth Senior Secured Convertible
